Order so far as appealed from affirmed, without costs. Memorandum: Taking into consideration the nature of the issue and the fact that the contestant swore she was unable further to particularize the facts we are unable to say that the surrogate Was wrong in holding that the bill of particulars as furnished reasonably complied with the order therefor. (Matter of Meyers, 158 Misc. 942, 945.) All concur. (The portion of the order appealed from denies a motion to preclude giving of testimony in a will contest.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.